IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLOW IRENE ROBINSON,1                      §
                                             §   No. 561, 2014
       Respondent Below-                     §
       Appellant,                            §   Court Below: Family Court
                                             §   of the State of Delaware,
       v.                                    §   in and for New Castle County
                                             §   File Nos. 13-12-01TN,
DIVISION OF FAMILY SERVICES,                 §   13-12-02TN, and 13-12-03TN
                                             §   Petition Nos. 13-36852,
       Petitioner Below-                     §   13-36857, and 13-37063
       Appellee.                             §

                            Submitted: March 19, 2015
                             Decided: April 22, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                    ORDER

       This 22nd day of April 2015, upon consideration of the appellant’s

opening brief filed under Supreme Court Rule 26.1(c), her counsel’s motion

to withdraw, and the response filed by the Division of Family Services

(“DFS”), it appears to the Court that:

       (1)    The respondent-appellant, Willow Robinson (“Mother”), filed

this appeal from the Family Court’s order, dated August 27, 2014, which

terminated her parental rights with respect to her three minor children,

Alexander (born December 1, 2005), Martinique (born May 7, 2008), and


1
 The Court previously assigned a pseudonym to the appellant pursuant to Supreme Court
Rule 7(d). The Court also uses pseudonyms for the children throughout this Order.
Terrance (born July 2, 2010).2 Mother’s appointed counsel on appeal has

filed a brief and motion to withdraw under Rule 26.1(c). Counsel asserts

that he has made a conscientious review of the record and the law and can

find no arguable grounds for appeal. Despite the opportunity to do so,

Mother has not raised any points for the Court’s consideration on appeal.

DFS has filed a response to the brief and has moved to affirm the Family

Court’s judgment.

       (2)     On September 17, 2012, DFS filed an emergency petition for

temporary custody of Alexander and Martinique after they were found

wandering in the City of Wilmington unsupervised and were locked out of

their home. The police found Mother inside the home under the influence of

embalming fluid.        She was arrested and charged with Endangering the

Welfare of a Child. On September 26, 2012, DFS filed an emergency

petition for custody of Terrance, who was then living with his paternal

grandfather, because DFS was concerned that Mother might seek to retrieve

Terrance from his grandfather.             DFS alleged that the children were

dependent and neglected in Mother’s care.                Counsel was appointed to

represent Mother, and a Court Appointed Special Advocate (“CASA”) was

appointed to represent the children. On November 13, 2012, the Family
2
  The Family Court’s order also terminated the parental rights of the children’s respective
fathers. No appeal was filed from the termination of the fathers’ parental rights.


                                            2
Court held a consolidated adjudicatory and dispositional hearing at which it

found all three children remained dependent under 10 Del. C. § 901(8)

because of Mother’s ongoing substance abuse. Custody of the children was

continued with DFS.

       (3)     The Family Court approved Mother’s case plan, which required

Mother to maintain stable finances and the ability to support her children,

maintain appropriate and stable housing, choose appropriate caregivers,

complete a parenting class and cooperate with her parent aide, avoid

domestic violence and cooperate with a domestic violence liaison, and

complete a substance abuse program successfully. In April 2013, the Family

Court held a consolidated guardianship and review hearing.3                         After

considering the testimony, the Family Court concluded that Mother had not

made substantial progress on her case plan because, although she was

working, she was facing the threat of eviction and was continuing to use

drugs. The court thus found that the children remained dependent and that

custody should remain with DFS.



3
  A maternal aunt and a maternal uncle had filed separate petitions for guardianship of
the children. The uncle’s petition was dismissed after he failed to appear for the hearing.
The aunt’s petition was denied after she admitted that she had been substantiated for
physical abuse of her own daughter in 2012, that she was legally blind, that she had cared
for Mother’s children in 2013 but had returned them to Mother even though she knew
Mother was abusing drugs, and that she herself used marijuana.


                                            3
       (4)    On August 7, 2013, DFS filed a motion to change the goal from

reunification to termination of parental rights (“TPR”) because Mother had

not completed her case plan and because the children were doing well in

their placements. Mother, through her appointed counsel, opposed DFS’

motion to change the goal. The Family Court held a permanency review

hearing on August 16, 2013. At that time, the Family Court found that

Mother was working two jobs, had tested negative for PCP use, had

completed a parenting class, and reported a good relationship with her parent

aid. Notwithstanding these positive developments, the Family Court also

found Mother’s housing situation remained precarious because her landlord

had obtained a $5000 judgment against her, her work schedule interfered

with her ability to obtain necessary drug treatment as she continued to test

positive for marijuana use, and she discontinued domestic violence

counseling after one session. The Family Court, however, did not rule on

DFS’ motion to change the goal at that time.

       (5)    Instead, on December 3, 2013, the Family Court held another

consolidated permanency review and guardianship hearing.4 At the time of

the hearing, Mother was incarcerated on a violation of probation but

expected to be released on December 17, 2013, and to return to one of her
4
  The third guardianship petition was filed by Terrance’s paternal grandmother, who had
a relationship with all three children.


                                          4
two jobs.5 The record further reflected that Mother had not completed

domestic violence counseling, which was required, and had been discharged

as unsuccessful from her drug treatment program for missing group and

individual sessions. She also lacked appropriate, stable housing because she

was living with her boyfriend, in violation of the terms of her probation, in a

one-bedroom apartment that was too small to accommodate her three

children. Mother asked that the petition for guardianship be granted. Both

DFS and the CASA opposed the guardianship petition because the proposed

guardian was unemployed and was living in her own sister’s house where

she did not have her own room and slept on the couch. At the conclusion of

the hearing, the Family Court denied the petition for guardianship and

granted DFS’s motion to change the goal to termination but required DFS to

continue to engage in concurrent planning for reunification with Mother.

         (6)     On May 6, 2014, the Family Court held a consolidated

permanency review and TPR hearing. The Court heard testimony as to

everyone except Martinique’s father, who had not received proper service.

At the request of Mother’s counsel, the Family Court indicated that it would

reopen the record as to all three children if Martinique’s father appeared at

the rescheduled hearing, which was continued until August 11, 2014;

5
    Mother had been fired from her second job after taking her supervisor’s cell phone.


                                              5
however, if Martinique’s father did not appear, then the record would be

deemed complete as to all three children. Martinique’s father did not appear

at the August 11 hearing, and the Family Court closed the record.

      (7)   In its final decision dated August 27, 2014, the Family Court

carefully detailed the testimony of all of the witnesses, including: Mother; a

clinical supervisor at Horizon House where Mother was sent for drug

treatment; a DFS investigator; a drug treatment counselor from Brandywine

Counseling; a DFS treatment worker; a parent aide; a domestic violence

counselor; a counselor from the school attended by Alexander and

Martinique; a DFS permanency/adoption worker; a supervisor from

Mother’s workplace; and the children’s CASA. After reviewing all of the

evidence presented, the Family Court found that Mother had completed only

one of the required elements of her DFS case plan, which had been entered

on June 15, 2012. Mother had failed to maintain stable, appropriate housing,

had failed to obtain adequate employment in order to financially support her

children, had failed to participate in domestic violence counseling, and had

failed to complete drug treatment.

      (8)   Ultimately, the Family Court found clear and convincing

evidence that: (i) there was a statutory basis for termination because the

Mother had failed to plan adequately for the children’s emotional and



                                      6
physical needs; (ii) DFS had made reasonable efforts to reunify Mother with

the children; and (iii) termination of Mother’s parental rights was in the

children’s best interests.6 The children had been in DFS’ care for more than

one year.7 Notwithstanding Mother’s expressed desire to have her children

returned to her, the Family Court concluded that all of the remaining,

applicable best interest factors weighed in favor of terminating the Mother’s

parental rights.8

          (9)      This Court’s review of a Family Court decision to terminate

parental rights entails consideration of the facts and the law as well as the

inferences and deductions made by the Family Court.9 To the extent that the

Family Court’s rulings of law are implicated, our review is de novo.10 To

the extent that the issues on appeal implicate rulings of fact, we conduct a

limited review of the factual findings of the trial court to assure that they are

sufficiently supported by the record and are not clearly wrong.11 If the trial




6
    DEL. CODE ANN. tit. 13, § 1103(a)(5) (2009).
7
    Id. § 1103(a)(5)a1.
8
  Id. § 722 (the Family Court found domestic violence, § 722(a)(7), to be an inapplicable
factor to its analysis).
9
Wilson v. Div. of Family Serv., 988 A.2d 435, 439-40 (Del. 2010).
10
     Id. at 440.
11
  Powell v. Dep’t of Serv. for Children, Youth & Their Families, 963 A.2d 724, 731 (Del.
2008).


                                              7
judge has correctly applied the law, our review is limited to abuse of

discretion.12

           (10) In reviewing a petition for termination of parental rights, the

Family Court must employ a two-step analysis.13 First, the court must

determine, by clear and convincing evidence, that a statutory basis exists for

termination.14 Second, the court must determine, by clear and convincing

evidence, that termination of parental rights is in the child’s best interests.15

           (11) In this case, we have reviewed the parties’ positions and the

record below very carefully. We conclude that there is ample evidence on

the record to support the Family Court’s termination of Mother’s parental

rights on the statutory basis that she failed to plan for the children adequately

and because termination was clearly in the children’s best interests. We find

no abuse of discretion in the Family Court’s factual findings and no error in

its application of the law to the facts. Accordingly, the judgment below shall

be affirmed.

           NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.


12
     Id.
13
     DEL. CODE ANN. tit. 13, § 1103(a) (2009).
14
     Shepherd v. Clemens, 752 A.2d 533, 537 (Del. 2000).
15
     Id.


                                                 8
    BY THE COURT:
    /s/ Leo E. Strine, Jr.
    Chief Justice




9